IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1064
                            Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FREDDIE HELAI,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Freddie Helai appeals his sentence following a guilty plea to lascivious acts

with a child. AFFIRMED.



      Kevin Hobbs, Johnston, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                            2


SCHUMACHER, Judge.

         Freddie Helai appeals the sentence imposed following a plea of guilty to

lascivious acts with a child. Helai contends the district court did not adequately

explain the reasons for ordering the imposed sentence. We find the district court

provided sufficient reasons for the sentence. Accordingly, we affirm.

   I.       Background Facts and Proceedings

         Freddie Helai pled guilty to lascivious acts with a child, in violation of Iowa

Code section 709.8(1) (2015), on September 12, 2018. The plea agreement

allowed both parties to argue for any lawful sentence. On April 1, 2019, he

received a ten-year prison sentence.         Helai appealed the sentence, alleging,

among other things, that the district court relied on improper considerations when

determining the sentence. This court vacated the sentence and remanded for

resentencing based on a determination that the district court had committed error

by considering improper sentencing factors. State v. Helai, No. 19-0550, 2020 WL

564806, at *2 (Iowa Ct. App. Feb. 5, 2020).

         Following a second sentencing hearing, on August 13, 2020, Helai was

sentenced to an indeterminate ten-year period of incarceration. The district court

emphasized the sentence did not take into consideration the improper factors

identified in this court’s remand. Helai appeals, alleging the district court failed to

adequately state its reasons for the sentence.

   II.      Standard of Review

         We review a district court’s sentencing decision for correction of errors at

law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). A district court’s

decision to impose a particular sentence within its statutory authority will only be
                                                3

overturned “if an abuse of discretion is shown.” State v. Thacker, 862 N.W.2d 402,

405 (Iowa 2015) (citation omitted); see also Formaro, 638 N.W.2d at 724 (noting

a decision within the court’s statutory authority “is cloaked with a strong

presumption in its favor, and will only be overturned for an abuse of discretion or

the consideration of inappropriate matters.”).1 A district court abuses its discretion

when “it exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable.” State v. Hill, 878 N.W.2d 269, 270 (Iowa 2016) (citation omitted).

A district court’s exercise of discretion is unreasonable if “it is not supported by

substantial evidence or when it is based on an erroneous application of the law.”

Id.

      III.      Sentence

             Helai argues the district court abused its discretion by failing to explain its

reasons for imposing his sentence.2 Iowa Rule of Criminal Procedure 2.23(3)(d)

requires the district court to “state on the record its reasons for selecting the

particular sentence.” District courts can satisfy the requirement by orally stating

the reasons on the record, in a written order, or both. State v. Thompson, 856

N.W.2d 915, 919 (Iowa 2014); see also State v. Lumadue, 622 N.W.2d 302, 304

(Iowa 2001) (noting how the court has used a sentencing colloquy in combination


1 Both parties agree that the sentence is within the statutory authority granted to
the district court. See Iowa Code § 902.9.
2 The State contends we lack jurisdiction to consider the appeal due to Helai’s

failure to show good cause. Our supreme court has held, “good cause exists to
appeal from a conviction following a guilty plea when the defendant challenges his
or her sentence rather than the guilty plea.” State v. Damme, 944 N.W.2d 98, 104
(Iowa 2020). Helai does not contest his guilty plea. He asserts only that the district
court did not state sufficient reasons for his sentence. Helai’s sentence was not
mandatory nor part of a plea agreement. Consequently, Helai has demonstrated
good cause for his appeal, and we may consider it. See id.
                                          4


with a written judgment entry in order to determine the district court’s reasoning).

The court must “weigh all pertinent matters in determining a proper sentence,

including the nature of the offense, the attending circumstances, the defendant’s

age, character, and propensities or chances for reform.” State v. Johnson, 476

N.W.2d 330, 335 (Iowa 1991).

       A statement may be adequate even when it is “terse and succinct” if “the

reasons for the exercise of discretion are obvious in light of the statement and the

record before the court.” Thacker, 862 N.W.2d at 408. The court will reject

boilerplate language and vague statements that force appellate courts to rely on

post hoc rationalizations. Id. When the court’s reasoning is not sufficiently clear

on the record, it is appropriate to vacate the sentence and remand the case to the

district court for resentencing. Id.

       The district court provided its reasoning both in the written judgment order

and during sentencing. The written order included, “The court determines that the

above sentence is most likely to protect society and rehabilitate the defendant

based upon the nature of the offense, defendant’s prior record, and the

recommendation of the parties and for the reasons stated in the [presentence

investigation], if any.” Similarly, the court orally explained its reasoning during

sentencing:

              The court has considered a suspended sentence in this
       matter, but considering the circumstances of this offense including
       the fact that you were 22 years old at the time that this occurred, that
       your victim was only 12 years old, and also considering the
       recommendation of the presentence investigation report, the court
       determines that a prison sentence is appropriate.
              The court specifically notes that the court has not considered
       those matters which were determined to be inappropriate
       considerations at the time of the appeal.
                                            5



       From the record before us it is evident that the district court relied on several

specific factors when making its determination, including the nature and

circumstances of the offense, Helai’s criminal record, and the recommendations of

the presentence report and parties. While the court’s reasoning was relatively

succinct, the statement and record provide enough detail to permit review of the

district court’s exercise of discretion. See Hill, 878 N.W.2d at 274 (holding that the

court’s statement was adequate when it wrote “the reason for the sentence is

protection of the community, seriousness of the crime, and the nature and

circumstances of the offense”); State v. Clemons, No. 19-0642, 2020 WL 2487617,

at *5–6 (Iowa Ct. App. May 13, 2020) (finding the court sufficiently stated its

reasons when it based the sentence on the defendant’s “criminal history, his

previous problems on supervision, as well as the recommendation of the

[presentence investigation]”); State v. Mai, 572 N.W.2d 168, 170 (Iowa Ct. App.

1997) (finding the court appropriately explained its sentencing decision based on

“[t]he nature of the crime committed, age, past record, recommendations in the

substance    abuse    evaluation,    your       blood-alcohol   test   result   and   the

recommendations and facts included in the presentence investigation.”).

       The district court provided an adequate statement of appropriate

considerations for the sentence imposed. Accordingly, we affirm.

       AFFIRMED.